DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “memory configured to store instructions” 
(b)	Claim 1; “processor configured to execute the instructions to: recognize a voice command of a user in an input sound” 
(c)	Claim 2; “processor is further configured to execute the instructions to analyze the non-speech sound when the voice command does not include at least one target IoT device required to execute the voice command” 
(d)	Claim 3; “processor is further configured to execute the instructions to determine an operation to be performed by the at least one target IoT device in relation to the execution of the voice command, based on the analysis result of the non-speech sound”
(e)	Claim 4; “processor is further configured to execute the instructions to: determine a plurality of target IoT devices related to the execution of the voice command, based on the analysis result of the non-speech sound” 
(f)	Claim 5; “processor is further configured to execute the instructions to compare the non-speech sound with pre-defined sounds of IoT devices”
(g)	Claim 6; “processor is further configured to execute the instructions to detect an ambient sound that is not related to an operation of an IoT device from the non-speech sound” 
(h)	Claim 7; “processor is further configured to execute the instructions to: detect an IoT device control parameter in the voice command, and analyze the non-speech sound based on the IoT device control parameter” 
(i)	Claim 8; “processor is further configured to execute the instructions to analyze the non-speech sound based on the IoT device control parameter being detected in the voice command” 
(j)	Claim 9; “processor is further configured to execute the instructions to analyze the non-speech sound based on one or more IoT devices pre-matched to the IoT device control parameter”
(k)	Claim 10; “processor is further configured to execute the instructions to determine the at least one target IoT device based on a correlation of at least two of the voice command, the analysis result of the non-speech sound, or IoT device information received from a repository associated with the voice command resolution apparatus” 
(l)	Claim 11; “processor is further configured to execute the instructions to determine the at least one target IoT device based on a correlation between the IoT device control parameter, the analysis result of the non-speech sound, and IoT device information received from a repository associated with the voice command resolution apparatus” 
(m)	Claim 12; “processor is further configured to execute the instructions to determine one or more possible neighboring IoT devices, and analyze the non-speech sound, based on the one or more possible neighboring IoT devices” 
(n)	Claim 13; “processor is further configured to execute the instructions to determine the one or more possible neighboring IoT devices based on the non-speech sound” 
(o)	Claim 14; “processor is further configured to execute the instructions to determine the one or more possible neighboring IoT devices based on a location of the voice command resolution apparatus” 
(p)	Claim 15; “processor is further configured to execute the instructions to determine the location of the voice command resolution apparatus based on the non-speech sound”
(q)	Claim 16; “processor is further configured to execute the instructions to: determine one or more possible neighboring active IoT devices based on a location of the voice command resolution apparatus and IoT device information received from a repository associated with the voice command resolution apparatus” 
(r)	Claim 17; “processor is further configured to execute the instructions to determine one or more active IoT devices that exist around at least one of the voice command resolution apparatus or the user based on the one or more possible neighboring active IoT devices and the non-speech sound”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Memory 113, Paragraph 0007  
(b) Fig. 1, Processor 115, Paragraph 0007
(c) Fig. 1, Processor 115, Paragraph 0008  
(d) Fig. 1, Processor 115, Paragraph 0009
(e) Fig. 1, Processor 115, Paragraph 0010  
(f) Fig. 1, Processor 115, Paragraph 0011
(g) Fig. 1, Processor 115, Paragraph 0012  
(h) Fig. 1, Processor 115, Paragraph 0013
(i) Fig. 1, Processor 115, Paragraph 0014  
(j) Fig. 1, Processor 115, Paragraph 0015
(k) Fig. 1, Processor 115, Paragraph 0016  
(l) Fig. 1, Processor 115, Paragraph 0017
(m) Fig. 1, Processor 115, Paragraph 0018  
(n) Fig. 1, Processor 115, Paragraph 0019
(o) Fig. 1, Processor 115, Paragraph 0020  
(p) Fig. 1, Processor 115, Paragraph 0021
(q) Fig. 1, Processor 115, Paragraph 0022  
(r) Fig. 1, Processor 115, Paragraph 0023
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 12, 13 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 20200219496 A1 hereinafter, Kwatra ‘496) in combination with Kim et al. (US 20200051554 A1 hereinafter, Kim ‘554).
Regarding claim 1; Kwatra ‘496 discloses a voice command resolution apparatus (Fig. 1, Computer System Server 12) comprising: 
a memory (Fig. 1, Memory 28) configured to store instructions (i.e. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. Paragraph 0099);
and a processor (Fig. 1, Processor 16) configured to execute the instructions (i.e. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. Paragraphs 0099-0100);
to: recognize a voice command of a user in an input sound (i.e. At block 402, a sound is detected or received by a chatbot and/or a microphone utilized thereby. The sound may include, for example, a voice command (i.e., a communication or question), or more generally, a human generated sound, or a sound generated by a device of machine, or more generally, a non-human generated sound. Paragraph 0076);
analyze a non-speech sound included in the input sound (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). If it is determined that the sound is generated by one of the devices, at block 414 the sound is determined to be and/or is classified as being non-human generated. At block 416, the system then identifies (or attempts to identify) the content 420 or type of content 420 in the sound. Paragraphs 0078-0079);
and determine at least one target Internet of things (IoT) device related to execution of the voice command, based on an analysis result of the non-speech sound (i.e. A response to the determined voice communication is determined (or generated or calculated) (step 610). The response may be caused to be performed by a computing device (or an IoT device). The determined response may include at least one of adjusting the operation of the computing device (e.g., turning off the device) and generating a reply communication to the determined voice communication (e.g., providing an answer to a question). Paragraph 0097).
Examiner reasonably believes that Kwatra ‘496 discloses determine at least one target Internet of things (IoT) device related to execution of the voice command as explained above. However, Examiner cites Kim ‘554 to remedy any deficiencies in Kwatra ‘496.  Kim ‘554 Paragraph 0020 discloses at least one target device. For Example, in various embodiments, without the wake-up word for waking up (or calling) the electronic device 400 and repetitive utterance for a control target (or an object, a task) (e.g., Volume), a voice recognition service of the electronic device 400 may be provided by uttering only a direct command (e.g., Increase) related to execution of a corresponding control target.
Kwatra ‘496 and Kim ‘554 are combinable because they are from same field of endeavor of speech systems (Kim ‘554 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kwatra ‘496 by adding at least one target device as taught by Kim ‘554. The motivation for doing so would have been advantageous to improve usability, easiness, accessibility, and competitiveness of an electronic device. Therefore, it would have been obvious to combine Kwatra ‘496 with Kim ‘554 to obtain the invention as specified.

Regarding claim 2; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to analyze the non-speech sound when the voice command does not include at least one target IoT device required to execute the voice command (i.e. If it is determined that the sound is generated by one of the devices, at block 414 the sound is determined to be and/or is classified as being non-human generated. At block 416, the system then identifies (or attempts to identify) the content 420 or type of content 420 in the sound. Paragraph 0079).

Regarding claim 3; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to determine an operation to be performed by the at least one target IoT device in relation to the execution of the voice command, based on the analysis result of the non-speech sound (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). Paragraph 0078).

Regarding claim 4; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to: determine a plurality of target IoT devices related to the execution of the voice command, based on the analysis result of the non-speech sound (Fig. 6, Step 610 i.e. A response to the determined voice communication is determined (or generated or calculated) (step 610). The response may be caused to be performed by a computing device (or an IoT device). The determined response may include at least one of adjusting the operation of the computing device (e.g., turning off the device) and generating a reply communication to the determined voice communication (e.g., providing an answer to a question). Paragraph 0097);
determine operations to be performed by the plurality of target IoT devices in relation to the execution of the voice command, based on the analysis result of the non-speech sound (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). Paragraph 0078);
and control the plurality of target IoT devices to simultaneously perform the operations (Fig. 6, Step 610 i.e. A response to the determined voice communication is determined (or generated or calculated) (step 610). The response may be caused to be performed by a computing device (or an IoT device). The determined response may include at least one of adjusting the operation of the computing device (e.g., turning off the device) and generating a reply communication to the determined voice communication (e.g., providing an answer to a question). Paragraph 0097).

Regarding claim 5; Kwatra ‘496 does not expressly disclose the limitation as expressed below.
Kim ‘554 discloses wherein the processor is further configured to execute the instructions to compare the non-speech sound with pre-defined sounds of IoT devices (i.e.The voice recognition technique may perform a task of removing a noise after extracting a sound signal, and thereafter may perform voice recognition in such a manner that a feature of a voice signal is extracted and then compared with a voice model DataBase (DB). Paragraph 0004).
Kwatra ‘496 and Kim ‘554 are combinable because they are from same field of endeavor of speech systems (Kim ‘554 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kwatra ‘496 by adding the limitation as taught by Kim ‘554. The motivation for doing so would have been advantageous to improve usability, easiness, accessibility, and competitiveness of an electronic device. Therefore, it would have been obvious to combine Kwatra ‘496 with Kim ‘554 to obtain the invention as specified.
Regarding claim 6; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to detect an ambient sound that is not related to an operation of an IoT device from the non-speech sound (i.e. In some embodiments, the chatbot systems may be better able to discern voice commands in environments with excessive unwanted, background noise without the need for the user to silence noise-generating devices, shout commands, and/or move closer to the chatbot system (i.e., the microphone utilized by the chatbot). Paragraph 0018).

Regarding claim 7; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to: detect an IoT device control parameter in the voice command, and analyze the non-speech sound based on the IoT device control parameter (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). Paragraph 0078).

Regarding claim 8; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to analyze the non-speech sound based on the IoT device control parameter being detected in the voice command (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). Paragraph 0078).

Regarding claim 12; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to determine one or more possible neighboring IoT devices and analyze the non-speech sound, based on the one or more possible neighboring IoT devices (i.e. A cognitive analysis may be used to perform the voice command (or voice response system) management. The cognitive analysis includes analyzing various data sources associated with the voice command, the individual making the voice command, and/or the situational condition(s) in which the voice command is given. Examples of such data sources include, but are not limited to, computing systems/devices/nodes (e.g., IoT devices) associated with the user. Paragraph 0028). 

Regarding claim 13; Kwatra ‘496 discloses wherein the processor is further configured to execute the instructions to determine the one or more possible neighboring IoT devices based on the non-speech sound (i.e. The system may be trained to recognize sound typically generated by specific devices (e.g., a vacuum cleaner, electric can opener, garage door opener, lawn mower, etc.). If such a sound is detected, the sound may be filtered out and/or the system may cause the device (e.g., an IoT device) to be (temporarily) silenced or shut down when a voice command is detected, until the voice command is clearly understood/appropriately processed. Paragraphs 0026).

Regarding claims 18 & 20; Claims 18 & 20 contains substantially the same subject matter as Claim 1. Therefore, Claims 18 & 20 are rejected on the sane grounds as Claim1. However, Claim 20 further discloses a non-transitory computer-readable recording medium having recorded thereon instructions which, when executed by at least one processor, cause the at least one processor to execute a method. Kwatra ‘496 discloses at Paragraph 0100 a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Regarding claim 19; Kwatra ‘496 discloses detecting an IoT device control parameter in the voice command (i.e. If it is determined that the sound is not generated by one of the devices, at block 412, the sound is determined to be and/or classified as being human generated (e.g., a spoken/voiced command provided by a user). In such an instance, the system may then analyze the command and execute the appropriate action (e.g., change the operational state of a device, generate an answer to a question, etc.). Paragraph 0078).
and determining one or more possible neighboring IoT devices, wherein the non-speech sound is analyzed based on the IoT device control parameter and the one or more possible neighboring IoT devices. (i.e. A cognitive analysis may be used to perform the voice command (or voice response system) management described herein. In some embodiments, the cognitive analysis includes analyzing various data sources associated with the voice command, the individual making the voice command, and/or the situational condition(s) in which the voice command is given. Examples of such data sources include, but are not limited to, computing systems/devices/nodes (e.g., IoT devices) associated with the user. Paragraph 0028)


Allowable Subject Matter
1.	Claims 9-11 & 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 15 depend on indicated objected claim 14. Therefore, by virtue of its dependency, Claim 15 is also indicated as objected subject matter. 

3.	Claim 17 depend on indicated objected claim 16. Therefore, by virtue of its dependency, Claim 17 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Kwatra ‘496) teaches wherein embodiments for managing a voice response system by one or more processors are described. At least one sound is detected. A signal that is representative of at least a portion of the at least one detected sound is received. A voice communication is determined based on the at least one detected sound and the signal. A response to the determined voice communication is determined.
The cited reference (Kim ‘554) teaches wherein various embodiments of the disclosure disclose a method and apparatus for processing a voice recognition service in an electronic device. According to various embodiments of the disclosure, an electronic device may include a microphone, a memory, and a processor operatively coupled to the microphone and the memory. The processor may be configured to wake-up on the basis of detection of a wake-up word, process a first task corresponding to a first voice command of a user on the basis of the wake-up, set a wait time during which a follow-up command can be received on the basis of the processing of the first task, detect a second voice command of the user during the wait time, analyze a conversational context on the basis of the first voice command and second voice command, and process a second task on the basis of a result of the analysis. Various embodiments are possible.
The cited references fail to disclose wherein the processor is further configured to execute the instructions to analyze the non-speech sound based on one or more IoT devices pre-matched to the IoT device control parameter; wherein the processor is further configured to execute the instructions to determine the at least one target IoT device based on a correlation of at least two of the voice command, the IoT device control parameter, the analysis result of the non-speech sound, or IoT device information received from a repository associated with the voice command resolution apparatus; wherein the processor is further configured to execute the instructions to determine the at least one target IoT device based on a correlation between the IoT device control parameter, the analysis result of the non-speech sound, and IoT device information received from a repository associated with the voice command resolution apparatus; wherein the processor is further configured to execute the instructions to determine the one or more possible neighboring IoT devices based on a location of the voice command resolution apparatus; wherein the processor is further configured to execute the instructions to determine the location of the voice command resolution apparatus based on the non-speech sound; wherein the processor is further configured to execute the instructions to: determine one or more possible neighboring active IoT devices based on a location of the voice command resolution apparatus and IoT device information received from a repository associated with the voice command resolution apparatus, and analyze the non-speech sound, based on the one or more possible neighboring active IoT devices; wherein the processor is further configured to execute the instructions to determine one or more active IoT devices that exist around at least one of the voice command resolution apparatus or the user based on the one or more possible neighboring active IoT devices and the non-speech sound. As a result, and for these reasons, Examiner indicates Claims 9-11 & 14-17 as allowable subject matter.


Relevant Prior Art Reference Not Relied Upon
	Fountaine (US 20190212976 A1) - Disclosed is a method, a device, a system and/or a manufacture of control and security of a voice controlled device. In one embodiment, an apparatus includes a signal input for receiving a command signal and a soundwave damper to dampen a sound receiving capability of a voice controlled device. The voice controlled device is capable of initiating a responsive action in response to a voice command. A processor determinations that the command signal is associated with the voice command and in response to the determination generate with a speaker a soundwave carrying the voice command bypassing the soundwave damper such that the soundwave carrying the voice command is communicable to the microphone of the voice controlled device. The apparatus also includes a cap housing the speaker and optionally the soundwave damper. As an example, the soundwave damper may be a barrier, a flexible membrane, or a sound interference generator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677